                                      UUV'-" 11   '- · ·

       case 1:.1.5-cf-0062.3-CN\
         Case   1:15-cr-00623-CM Document 56 Filed 10/06/20 Page 1 of 1




                                                                                           Southern District

Federal Defenders                                          52 Duane Street-10th F\oor, New 'lork, N'!'.   ,ooo?
                                                                      Tel: (212) 41 7-87qo Fax: (212) 571-0392
O F NEW YORK, INC.

David E. Patton
 Exernci\,e DiTec({,r




                                         October 2, 2020                    /D[0 l12-0
Hon. Colleen McMahon
United States Chief Judge
                                                                              [)Z
Southern District of New York
United States Courthouse
500 Pearl Street
                                                                               µ_l-W-
New York, New York 10007

Re : United States v. Antonio Brown
     15 Cr. 623

Your Honor:

       With the consent of the government, we are requesting that the time to file Mr. Brown' s
post-hearing brief be extended to October 5, 2020 with the government' s response due two
weeks thereafter.

           Thank you for your attention to this matter.

                                          Respectfully submitted,

                                          Mark B. Gombiner
                                          Marisa Cabrera
                                          Attorneys for Antonio Brown              j L'S DC SDNY
                                                                                   1 DOC UI\1 ENT


                                                                                   ILLttTRO:\lCALLY FILED
Cc: AUSA Jun Xiang                                                                 · DOC #: - - -____,.1-----,1--_
                                                                                   I D/iTE FILED :       20   ~6
